DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive.
With respect to the pending claims, applicant first argues that Lee fails to teach receive an indication, wherein the indication indicates whether a radio access network provides support for public warning system warning messages and/or indicates whether the radio access network allows the public warning system warning messages to be received by non-allowed user equipment.  Examiner respectfully traverses this argument.
Examiner notes that the phrase “indication indicates” only requires information provided can indicate what it being indicated.  Much of the applicant’s arguments appear to focus on what the UE knows before receiving system information, what the UE tells the network, and the intended “context” of the CSG information provided by the network in the system message.  Without agreeing or disagreeing with applicant’s characterization of Lee, examiner notes that the system information that was cited by Lee comprises information that is believed to indicate a potential CSG network advertising their PWS capability (see paragraphs 65-67 and 128).  This is believed to indicate whether a radio access network provides support for public warning system warning messages (PWS capability would indicate support for such messages) and/or indicates whether the radio access network allows the public warning system warning messages to be received by non-allowed user equipment (UEs not part of CSG would still be able to receive the PWS if such message were indicated by the PWS capability information).
Applicant further argues that Lee fails to teach decide whether to select or reselect the radio access network based on the received indication.  Examiner respectfully traverses this argument.
Examiner notes that “based on” only requires some causation, and not the strict causation that applicant appears to be arguing for.  Examiner agrees that other messages sent by the UE and network are required for a connection to be established, but examiner believes it to be clear that the system information does give the UE at least some of the information it needs to access said network (see paragraph 65 in particular) via connection request cited in paragraphs 68 and 69.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-15 and 21-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2015/0195774 (Lee et al.).
As to claim 9, Lee teaches an apparatus (900, fig 15) comprising: at least one processor (910, fig 15); and at least one memory including computer program code (920, fig 15), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least: 
receive an indication (system information), wherein the indication indicates whether a radio access network provides support for public warning system warning messages and/or indicates whether the radio access network allows the public warning system warning messages to be received by non-allowed user equipment (see paragraphs 65-67 and 128, network that may support CSG advertises their PWS capability to UEs); and 
decide whether to select or reselect the radio access network based on the received indication (see paragraphs 68 and 69, UE may send connection request to network after receiving system information).
As to claim 10, Lee further teaches wherein the apparatus comprises, or is comprised in a user equipment (see paragraph 142).
As to claim 1, the apparatus cited in the rejection of claim 10 performs all of the steps recited in the method of claim 1.
As to claim 21, Lee teaches a method comprising: 
sending, by a base station, an indication to at least a user equipment, wherein the indication indicates whether a radio access network provides support for public warning system warning messages and/or indicates whether the radio access network allows the public warning system warning messages to be received by non-allowed user equipment (see paragraphs 65-67 and 128, network that may support CSG advertises their PWS capability to UEs); and 
allowing, by the base station, access to the radio access network based on the indication (see paragraphs 68 and 69, UE may send connection request to network after receiving system information).

As to claims 2 and 11, Lee further teaches wherein the radio access network serves a non-public network restricting access to a private set of user equipment (CSG, see paragraph 128).
As to claims 3, 12 and 22, Lee further teaches wherein the radio access network does not provide the private set of user equipment access to radio resources of a public land mobile network (while connected to an CSG, the UE would not receive services from a PLMN, see paragraph 128).
As to claims 4, 13 and 23, Lee further teaches wherein the non-public network provides access to a closed group comprising the set of user equipment, and wherein the non-allowed user equipment is not allowed to access resources of the non-public network, is not registered with the non-public network, and/or is not credentialed to access the resources of the non-public network (CSG, see paragraph 128).
As to claims 5 and 14, Lee further teaches wherein the indication is received via a broadcast from a base station and/or received via a message from the base station (see paragraphs 65-67 and 128, network that may support CSG advertises their PWS capability to UEs).
As to claims 6 and 15, Lee further teaches wherein the indication is received via a system information block type 1 broadcast and/or received via a network access stratum message (see paragraphs 60, 128 and 134).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0195774 (Lee et al.) in view of US 2017/0086047 (Buckley et al.).
As to claims 7 and 16, what is lacking from Lee is wherein the apparatus is further caused to: receive, via a cell broadcast from a base station, an encrypted warning message of the public warning system; and decrypt, based on a key, the encrypted warning message, wherein the key, an identifier of the key, a public key identifier, and/or or key set identifier are received via the cell broadcast or via a network access stratum message.
In analogous art, Buckley teaches a UE receiving a broadcasted PWS message and using a key to decrypt the message (see Buckley, paragraph 18).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching so that the messages from the network can be secure.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0195774 (Lee et al.) in view of US 2019/0289531 (Takahashi et al.).
As to claims 8 and 17, what is lacking from Lee is wherein the decision to select or reselect the radio access network further causes the apparatus to prioritize the selection of the radio access network when the radio access network provides support for public warning system warning messages and/or allows the public warning system warning messages to be received by non-allowed user equipment.
In analogous art, Takahashi teaches a UE selecting a network based on whether it has a PWS it can support (see Takahashi, paragraph 18).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching so that the user of the UE receives essential safety messages.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641